Citation Nr: 1341427	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  09-00 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for an acquired psychiatric disorder, to include an anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1975.

This case originally came before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado (RO), which granted service connection for psychiatric disability and assigned a 30 percent rating effective January 11, 2007.  The Veteran appealed the assigned rating.

The Board denied the issue on appeal in February 2012.  The February 2012 Board denial of an initial rating in excess of 30 percent for psychiatric disability was vacated and remanded back to the Board by the Court of Appeals for Veterans Claims (Court) in a March 2013 Memorandum decision.  

The issue on appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

According to the March 2013 Court Memorandum decision, the Board concluded in February 2012 that the Veteran only complained of suicidal ideation on one occasion and that this treatment report was inconsistent with the other evidence of record.  The Court decision found that the Board did not address other records cited by the Veteran that reflect complaints of suicidal ideation.  

The Board also notes that the Veteran has indicated that records should be obtained from his employers, which indicates that there may be additional relevant treatment records that have not been associated with the claims file.  Additionally, the Board acknowledges that the Veteran has not been provided a VA compensation and pension evaluation of his service-connected psychiatric disability since February 2008, which is almost six years ago.  VA treatment records subsequent to this evaluation indicate the possibility, based on the Veteran's complaints, that the disability has increased in severity.  Consequently, a current psychiatric evaluation is warranted.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).


Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify all VA and non-VA medical providers who have treated him for psychiatric disability since January 2007, to include treatment received through or related to his employment.  All attempts to secure this evidence must be documented in the claims files.  If, after making reasonable attempts to secure the named records, the RO is unable to secure same, notify the Veteran and his representative and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  Give the Veteran and his representative an opportunity to respond.    

If private medical records are identified by the Veteran, the RO must make 2 attempts to obtain these records, unless the first attempt makes it clear that further attempts would be futile.  If identified private medical records are not obtained, the RO must (1) inform the Veteran of the records that were not obtained, (2) inform the Veteran of the steps taken to obtain the records, and (3) inform the Veteran that the claim will be decided on the evidence of record, but that if the medical records are later submitted the claim may be readjudicated.

2.  Request that the Veteran provide an employment history, to include name of employer, address, and dates of employment since January 2007.  After relevant authorization is obtained, each employer must be contacted and requested to provide any records relevant to the Veteran 's increased rating claim, such as pertinent personnel records.  All actions to obtain the requested records should be documented fully in the claims file.

3.  After the above, the Veteran must be scheduled for a VA psychiatric examination to determine the current severity of his service-connected psychiatric disability.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms.  The examiner must enter a complete multi-axial evaluation, and assign a GAF score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.   

4.  The Veteran will be notified that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the above action has been completed, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative and an appropriate period of time in which to respond.  Then return the appeal to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


